Citation Nr: 0307213	
Decision Date: 04/15/03    Archive Date: 04/24/03

DOCKET NO.  02-12 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for residuals of a head 
injury.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for degenerative 
arthritis of the cervical spine.

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for a left eye disorder, 
including an intraocular lens implant with a history of an 
ectopic cataract and damage to the lens and retina.

4.  Whether new and material evidence has been received to 
reopen a claim of service connection for post-traumatic 
stress disorder (PTSD).

5.  Entitlement to service connection for blackouts.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from November 1990 to April 
1991, with prior active service of six months and three days 
indicated on his DD Form 214.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah in September 2000 and February 2002.  

In the February 2002 rating decision, the RO treated all of 
the claims on appeal on a de novo basis.  All of these claims 
except for that concerning blackouts, however, had previously 
been denied in earlier and unappealed rating decisions.  The 
Board has a legal duty to address the "new and material 
evidence" requirement under 38 U.S.C.A. § 5108 (West 2002) 
regardless of the actions of the RO when there is a prior 
final denial on a claim.  If the Board finds that no new and 
material evidence has been received, it is bound by a 
statutory mandate not to consider the merits of the case.  
Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 
(Fed. Cir. 1996); see also McGinnis v. Brown,  4 Vet. App. 
239, 244 (1993).

In a September 2000 rating decision, the RO denied sixteen of 
the veteran's claims.  The veteran filed a Notice of 
Disagreement with this decision, and the RO issued a 
Statement of the Case addressing all of these issues in 
January 2001.  The veteran, however, provided no further 
argument regarding any of these issues in the one year period 
following notification in September 2000 except for whether 
new and material evidence had been received to reopen claims 
of service connection for a left eye disorder and residuals 
of a head injury, which were addressed in a March 2000 
statement.  The only other issue in this decision which the 
veteran has subsequently brought attention to is entitlement 
to service connection for PTSD.  Because, however, the 
veteran did not complete an appeal of the original denial and 
has brought that issue up at a later date, it is the issue of 
whether new and material evidence has been received to reopen 
a claim of service connection for PTSD which is currently 
before the Board on appeal.  See 38 U.S.C.A. § 7105(c) (West 
2002).

Also, the veteran submitted a Notice of Disagreement with the 
RO's June 2000 termination of pension benefits, and he was 
issued a Statement of the Case regarding this claim in 
February 2001.  The veteran, however, has not submitted 
further argument on this matter.  Therefore, this issue is 
not presently before the Board on appeal.

The issues of whether new and material evidence has been 
received to reopen claims of service connection for residuals 
of a head injury and degenerative arthritis of the cervical 
spine will be addressed in both the REASONS AND BASES and 
REMAND sections of this decision.  The issues of whether new 
and material evidence has been received to reopen a claim of 
service connection for a left eye disorder, including an 
intraocular lens implant with a history of an ectopic 
cataract and damage to the lens and retina, and PTSD; and 
entitlement to service connection for blackouts will be 
addressed in the REMAND section of this decision.

The Board also observes that the veteran has indicated an 
intent to appeal the RO's July 2001 denial of entitlement to 
compensation under 38 U.S.C.A. § 1151 (West 2002) for 
worsening of right C7 radiculopathy (claimed as paralysis of 
the right hand and damage to the muscles of the right arm) 
and entitlement to a special monthly pension.  These issues 
will be addressed in the REMAND section of this decision as 
well.


FINDINGS OF FACT

1.  The veteran's claim of service connection for residuals 
of a head injury was previously denied in an unappealed April 
1998 rating decision.

2.  Evidence received since the April 1998 rating decision is 
new and bears directly and substantially on the question of 
whether residuals of a head injury were incurred in service.

3.  The veteran's claim of service connection for 
degenerative arthritis of the cervical spine was previously 
denied in an unappealed April 1998 rating decision.

4.  Evidence received since the April 1998 rating decision is 
new and bears directly and substantially on the question of 
whether degenerative arthritis of the cervical spine was 
incurred in service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
claim of service connection for residuals of a head injury.  
38 U.S.C.A. §§ 5103, 5108, 7104, 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 3.159 (2002).

2.  New and material evidence has been received to reopen a 
claim of service connection for degenerative arthritis of the 
cervical spine.  38 U.S.C.A. §§ 5103, 5108, 7104, 7105 (West 
2002); 38 C.F.R. §§ 3.156, 3.159 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board has considered this new legislation with regard to 
the issue of whether new and material evidence has been 
submitted.  

The Board finds, given the favorable action taken 
hereinbelow, that no further assistance in developing the 
facts pertinent to this limited issue is required at this 
time.  

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  

Under 38 C.F.R. § 3.156(a), "new and material evidence" 
means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  See 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

The Board also notes that an amended version of 38 C.F.R. 
§ 3.156(a) is effective only for claims filed on or after 
August 29, 2001.  As such, this revision does not apply in 
the present case.  66 Fed. Reg. 45620-45630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.156(a)). 

In this case, the RO initially denied the veteran's claims of 
service connection for residuals of a head injury and 
degenerative arthritis of the cervical spine in an April 1998 
rating decision on the basis that these claimed disorders had 
not been shown to be etiologically related to service.  The 
veteran was notified of this decision in the same month but 
did not respond until May 2000, when he indicated an intent 
to appeal the decision.  In June 2000, the RO denied the 
veteran's application for an extension of the appeal period, 
and the April 1998 rating decision is thus final under 
38 U.S.C.A. § 7105(c).

In a September 2000 rating decision, the RO determined that 
new and material evidence had not been received to reopen a 
claim of service connection for residuals of a head injury.  
Following receipt of a Notice of Disagreement from the 
veteran, the RO issued a Statement of the Case addressing 
this issue in January 2001.  Although the veteran did not 
file a VA Form 9 (Appeal to Board of Veterans' Appeals), he 
did indicate in a March 2001 statement that he was still 
pursuing this claim.  Accordingly, the September 2001 
decision is not final under 38 U.S.C.A. § 7105(c).

Given that the noted April 1998 decision is final, the Board 
has considered whether the veteran has submitted new and 
material evidence regarding residuals of a head injury and 
degenerative arthritis of the cervical spine subsequent to 
April 1998.

In this regard, the Board observes that, in January 2001, the 
RO received a statement from an individual who described 
himself as "the patient administration NCO [non-commissioned 
officer]" at a United States Army hospital during Operation 
Desert Storm.  This individual noted the following:

During the time our unit was preparing 
for mobilization in Fort Carson, [the 
veteran] was struck on the left side of 
the head by a falling object as he was 
helping to load a truck.  At the time, 
the incident seemed unremarkable.

I do remember, however, that during [the 
veteran's] tour of duty in the Gulf, he 
suffered from neck pain and headaches 
which was thought to be induced by 
stress.  It is possible, however, that 
[the veteran] may have sustained a 
sublexation [sic] or compression of a 
disc in his neck as a result of the 
aforementioned injury.  It is likewise 
possible that his recent complications 
are a result of a line-of-duty injury.

Given that this non-commissioned officer's function 
purportedly was working with patients at an Army hospital, 
the Board cannot rule out the possibility that he has 
training or other expertise in medical matters.  This new 
statement, therefore, tends to bear directly and 
substantially on the question of whether the veteran incurred 
residuals of a head injury and degenerative arthritis of the 
cervical spine during service.  Accordingly, the Board deems 
this statement to be new and material evidence, and the 
veteran's claims of service connection for those disorders 
are opened.  See Hodge v. West, 155 F.3d at 1363 (the veteran 
is not required to demonstrate that new and material 
evidence, in and of itself, would probably change the outcome 
of the claim; rather, the emphasis is on the completeness of 
the evidentiary record).  


ORDER

New and material evidence has been received to reopen a claim 
of service connection for residuals of a head injury; to that 
extent only, the appeal is granted at this time.

New and material evidence has been received to reopen a claim 
of service connection for degenerative arthritis of the 
cervical spine; to that extent only, the appeal is granted at 
this time.


REMAND

Having reopened the veteran's claims of service connection 
for residuals of a head injury and degenerative arthritis of 
the cervical spine, the Board finds that the December 2000 
non-commissioned officer's statement renders these claims 
sufficiently plausible that a VA examination addressing the 
etiology, nature, and extent of these disorders is 
"necessary" under 38 U.S.C.A. § 5103A(d).  By the same 
token, the officer's comment about "recent complications" 
also raises the possibility that the veteran's claimed 
blackouts may be related to service.  As such, this 
disability should also be addressed on examination.

The Board also notes that the claims file contains the first 
page of a letter indicating that the veteran is entitled to 
Social Security Administration (SSA) benefits as of December 
1997.  Copies of the medical records upon which this decision 
was based should be obtained and added to the claims file.

As to the issues of whether new and material evidence has 
been received to reopen claims of service connection for a 
left eye disorder, including an intraocular lens implant with 
a history of an ectopic cataract and damage to the lens and 
retina, and PTSD, the Board again notes that the veteran has 
not been notified of the provisions of 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159.  With these claims, the absence of 
notification of these provisions could materially prejudice 
the veteran's appeal.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Accordingly, the Board finds that notification of 
these new provisions is essential prior to a Board 
adjudication of these claims.

Additionally, the Board notes that, in a July 2001 rating 
decision, the RO denied entitlement to compensation under 
38 U.S.C.A. § 1151 for worsening of right C7 radiculopathy 
(claimed as paralysis of the right hand and damage to the 
muscles of the right arm) and entitlement to a special 
monthly pension.  In an August 2001 submission, the veteran 
expressed disagreement with this decision.  As such, it is 
incumbent upon the RO to issue a Statement of the Case 
addressing these particular issues.  See Manlincon v. West, 
12 Vet. App. 238, 240-41 (1999); 38 C.F.R. § 19.26.

Accordingly, this case is REMANDED back to the RO for the 
following action:

1.  The RO should contact the Social 
Security Administration and request all 
medical records of the veteran in its 
possession.  All records obtained by the 
RO must be added to the claims file.

2.  The RO should afford the veteran a VA 
neurological examination to determine the 
nature, extent, and etiology of his 
claimed residuals of a head injury, 
degenerative arthritis of the cervical 
spine, and blackouts.  The examiner 
should be provided with the veteran's 
claims file and must review the entire 
file in conjunction with the examination.  
Based on the file review and the 
examination results, the examiner must 
provide opinions as to whether it is at 
least as likely as not (e.g., a 50 
percent or greater probability) that (1) 
residuals of a head injury, (2) 
degenerative arthritis of the cervical 
spine, and (3) blackouts are 
etiologically related to service.  All 
opinions and conclusions expressed must 
be supported by a complete rationale in a 
typewritten report.

3.  The RO should also issue a Statement 
of the Case addressing the issues of 
entitlement to compensation under 
38 U.S.C.A. § 1151 (West 2002) for 
worsening of right C7 radiculopathy 
(claimed as paralysis of the right hand 
and damage to the muscles of the right 
arm) and entitlement to a special monthly 
pension.  This Statement of the Case must 
include the provisions of 38 C.F.R. 
§§ 3.102 and 3.159 (2002), as well as a 
full explanation of the veteran's right 
and responsibilities in perfecting an 
appeal.

4.  If the determination of any of the 
veteran's claims remains unfavorable, the 
RO should issue a Supplemental Statement 
of the Case addressing the issues of 
entitlement to service connection for 
residuals of a head injury, degenerative 
arthritis of the cervical spine, and 
blackouts; and whether new and material 
evidence has been received to reopen 
claims of service connection for a left 
eye disorder, including an intraocular 
lens implant with a history of an ectopic 
cataract and damage to the lens and 
retina, and PTSD.  This Supplemental 
Statement of the Case must include the 
complete provisions of 38 C.F.R. §§ 3.102 
and 3.159 (2002).  The veteran and his 
representative should be afforded a 
reasonable period of time in which to 
respond before this case is returned to 
the Board.  

The veteran has the right to submit additional evidence and 
argument on the this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



